PER CURIAM.
The plaintiff has moved for an order that defendant should make his amended answer more definite and’'certain, and further ordering the defendant to serve a second answer separately setting forth and numbering his counterclaims. The justice at Special Term denied,the motion.
*927We think that the denial of the motion to make more definite and certain was proper, but, since the answer sets forth as a separate defense and counterclaim, first, an agreement by the brokers to protect him against loss upon a purchase of stock; second, a wrongful sale of the stock; and, third, an agreement to make good the loss upon such sale—he should be obliged to separately set forth his counterclaims arising by reason of the wrongful sale and by reason of the breach of contract to make good his loss.
The order should be modified, as indicated in the opinion, and, as modified, affirmed, without costs on this appeal.